Order entered November 16, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00160-CV

            WALT HATTER AND ROBERT ZIEGLER, Appellants

                                         V.

                            ORIGIN BANK, Appellee

               On Appeal from the 162nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-16018

                                       ORDER

        The above case was set for oral argument in this Court on November 30,

2022.    It has come to the Court’s attention that appellant Walt Hatter has

commenced Chapter 11 bankruptcy proceedings. The case will be removed from

submission. See TEX. R. APP. P. 8.2.

        Accordingly, we ABATE this appeal.       It may be reinstated on prompt

motion by any party complying with Rule 8.3 and specifying what further action, if

any, is required from this Court. See id. 8.3.
/s/   ROBERT D. BURNS, III
      CHIEF JUSTICE